        Case 3:19-cv-00815-JWD-EWD            Document 38       05/19/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

EDDIE J. ARMANT (#150261)
                                                           CIVIL ACTION
VERSUS
                                                           NO. 19-815-JWD-EWD
JAMES M. LeBLANC, ET AL.
                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 34) dated March 17, 2021, to which an objection

was filed and considered (Doc. 37);

       IT IS ORDERED that Plaintiff’s claims shall be DISMISSED WITH PREJUDICE

for failure to timely effect service against the remaining Defendants, and that this matter shall

be CLOSED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to proceed in forma pauperis

with statement of account, (Doc. 36) is DENIED for reasons set forth in the report and

recommendation (Doc. 34).

       Signed in Baton Rouge, Louisiana, on May 19, 2021.

                                                   S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
